 Case 2:20-cv-12616-SFC-EAS ECF No. 1, PageID.1 Filed 09/23/20 Page 1 of 25




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                    DETROIT DIVISION

                                             CASE NO.:

 BRYAN E. GLYNN,

                 Plaintiff,

 v.

 VDC, INC. DBA CAPITOL CIGAR,

                 Defendant.


                     COMPLAINT FOR COPYRIGHT INFRINGEMENT
                         (INJUNCTIVE RELIEF DEMANDED)

       Plaintiff BRYAN E. GLYNN by and through his undersigned counsel, brings this

Complaint against Defendant VDC, INC. DBA CAPITOL CIGAR for damages and injunctive

relief, and in support thereof states as follows:

                                 SUMMARY OF THE ACTION

       1.      Plaintiff BRYAN E. GLYNN (“Glynn”) brings this action for violations of

exclusive rights under the Copyright Act, 17 U.S.C. § 106, to copy and distribute Glynn's

original copyrighted Work of authorship in his Work.

       2.      Glynn is a master of lighting with extensive experience in using both natural light

and flashes to get spectacular results in any environment. Glynn also is the founder of

CigarObsession (at www.cigarobsession.com) and the producer of one of the most popular cigar

video review YouTube channels.

       3.      Over the years, Glynn has worked in different areas of photography including

architecture, weddings, models, landscapes, concerts, sports, and tabletop. Glynn has won many

awards, both local and National, and his photographs have been published in magazines and


                                                00329042-1
  Case 2:20-cv-12616-SFC-EAS ECF No. 1, PageID.2 Filed 09/23/20 Page 2 of 25




newspapers across the country. Glynn's work can be identified at a glance for its crisp almost 3D

look without using HDR; instead he uses off camera flash for dimension and pop, especially in

his product work, which produces incredible details and dimension that stand out like a

fingerprint for clients.

        4.      Defendant VDC, INC. DBA CAPITOL CIGAR (“VDC”) is a premium cigar,

tobacco and supply wholesaler in Michigan. At all times relevant herein, VDC owned and

operated the website located at the URL www.capitolcigar.com (the “Website”).
        5.      Glynn alleges that VDC copied Glynn's copyrighted Work from the internet in

order to advertise, market and promote its business activities. VDC committed the violations

alleged in connection with VDC’s business for purposes of advertising and promoting sales to

the public in the course and scope of the VDC’s business.

                                   JURISDICTION AND VENUE

        6.      This is an action arising under the Copyright Act, 17 U.S.C. § 501.

        7.      This Court has subject matter jurisdiction over these claims pursuant to 28 U.S.C.

§§ 1331, 1338(a).

        8.      Defendant is subject to personal jurisdiction in Michigan.

        9.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) and 1400(a)

because the events giving rise to the claims occurred in this district, Defendant engaged in

infringement in this district, Defendant resides in this district, and Defendant is subject to

personal jurisdiction in this district.

                                           DEFENDANT

        10.     VDC, Inc. dba Capitol Cigar is a Michigan Corporation, with its principal place of

business at 24625 Halsted Rd., Farmington Hills, Michigan, 48335, and can be served by serving

its Registered Agent, Mr. Maysem Sabagh, at the same address.


                                               00329042-1   2
 Case 2:20-cv-12616-SFC-EAS ECF No. 1, PageID.3 Filed 09/23/20 Page 3 of 25




                             THE COPYRIGHTED WORK AT ISSUE

           11.   In 2017, Glynn created the photograph entitled 151110ladcn0001, which is shown below and

referred to herein as the “Work”.




           12.   Glynn registered the Work with the Register of Copyrights on January 21, 2017

and was assigned the registration number VAu 1-271-409. The Certificate of Registration is

attached hereto as Exhibit 1.

           13.   Glynn's Work is protected by copyright but is not otherwise confidential, proprietary, or trade

secrets.

           14.   At all relevant times Glynn was the owner of the copyrighted Work at issue in this

case.



                                                   00329042-1   3
 Case 2:20-cv-12616-SFC-EAS ECF No. 1, PageID.4 Filed 09/23/20 Page 4 of 25




                                 INFRINGEMENT BY DEFENDANT

        15.     VDC has never been licensed to use the Work at issue in this action for any

purpose.

        16.     On a date after the Work at issue in this action was created, but prior to the filing

of this action, VDC copied the Work.

        17.     VDC copied Glynn's copyrighted Work without Glynn's permission.

        18.     After VDC copied the Work, it made further copies and distributed the Work on

the internet to promote the sale of goods and services as part of its cigar, tobacco and supply

wholesale business.

        19.     VDC copied and distributed Glynn's copyrighted Work in connection with VDC’s

business for purposes of advertising and promoting VDC’s business, and in the course and scope

of advertising and selling products and services.

        20.     Glynn's Works are protected by copyright but are not otherwise confidential,

proprietary, or trade secrets.

        21.     VDC committed copyright infringement of the Work as evidenced by the

documents attached hereto as Exhibit 2.

        22.     Glynn never gave VDC permission or authority to copy, distribute or display the

Work at issue in this case.

        23.     Glynn notified VDC of the allegations set forth herein on April 21, 2020. To

date, the parties have failed to resolve this matter. A copy of the Notice to VDC is attached

hereto as Exhibit 3.




                                               00329042-1   4
  Case 2:20-cv-12616-SFC-EAS ECF No. 1, PageID.5 Filed 09/23/20 Page 5 of 25




                                       COUNT I
                                COPYRIGHT INFRINGEMENT

        24.     Plaintiff incorporates the allegations of paragraphs 1 through 23 of this Complaint

as if fully set forth herein.

        25.     Glynn owns a valid copyright in the Work at issue in this case.

        26.     Glynn registered the Work at issue in this case with the Register of Copyrights

pursuant to 17 U.S.C. § 411(a).

        27.     VDC copied, displayed, and distributed the Work at issue in this case and made

derivatives of the Work without Glynn's authorization in violation of 17 U.S.C. § 501.

        28.     VDC performed the acts alleged in the course and scope of its business activities.

        29.     VDC’s acts were willful.

        30.     Glynn has been damaged.

        31.     The harm caused to Glynn has been irreparable.
        WHEREFORE, the Plaintiff prays for judgment against the Defendant VDC, Inc. dba

Capitol Cigar that:

        a.      Defendant and its officers, agents, servants, employees, affiliated entities, and all

of those in active concert with them, be preliminarily and permanently enjoined from committing

the acts alleged herein in violation of 17 U.S.C. § 501;

        b.      Defendant be required to pay Plaintiff his actual damages and VDC’s profits

attributable to the infringement, or, at Plaintiff's election, statutory damages, as provided in 17

U.S.C. § 504;

        c.      Plaintiff be awarded his attorneys’ fees and costs of suit under the applicable

statutes sued upon;

        d.      Plaintiff be awarded pre and post-judgment interest; and



                                               00329042-1   5
 Case 2:20-cv-12616-SFC-EAS ECF No. 1, PageID.6 Filed 09/23/20 Page 6 of 25




          e.   Plaintiff be awarded such other and further relief as the Court deems just and

proper.

                                         JURY DEMAND

Plaintiff hereby demands a trial by jury of all issues so triable.

DATED: September 23, 2020                      Respectfully submitted,


                                               /s/Joseph F. Yamin
                                               JOSEPH F. YAMIN
                                               Michigan Bar Number:
                                               jyamin@lambertleser.com
                                               LAMBERT LESER
                                               755 West Big Beaver Road
                                               Suite 410
                                               Troy, MI 48084
                                               248.251.1001 – Telephone
                                               248.244.2244 – Facsimile

                                               and

                                               JOSEPH A. DUNNE
                                               Joseph.dunne@sriplaw.com
                                               SRIPLAW
                                               125 Maiden Lane
                                               Suite 5C
                                               New York, NY 10038
                                               929.200.8446 – Telephone
                                               561.404.4353 – Facsimile
                                               and

                                               JOEL B. ROTHMAN
                                               joel.rothman@sriplaw.com
                                                SRIPLAW
                                               21301 Powerline Road
                                               Suite 100
                                               Boca Raton, FL 33433
                                               561.404.4350 – Telephone
                                               561.404.4353 – Facsimile

                                               Attorneys for Plaintiff Bryan E. Glynn


                                               00329042-1   6
Case 2:20-cv-12616-SFC-EAS ECF No. 1, PageID.7 Filed 09/23/20 Page 7 of 25




                         Exhibit
                                   1
     Case 2:20-cv-12616-SFC-EAS ECF No. 1, PageID.8 Filed 09/23/20 Page 8 of 25
Certificate of Registration
                   This Certificate issued under the seal of the Copyright
                   Office in accordance with title 17, United States Code,
                   attests that registration has been made for the work
                   identified below. The information on this certificate has     Registration Number
                   been made a part of the Copyright Office records.
                                                                                 VAu 1-271-409

                       4-4tt✓
                                                                                 Effective Date of Registration:
                                                                                 January 21, 2017

                   Acting United States Register of Copyrights and Director


   Title
                       Title of Work:   Cigar Photographs


   Completion/Publication
                Year of Completion:      2017

   Author

                   •      Author:        Bryan Glynn
                   Author Created:       photograph
                Work made for hire:      No
                        Citizen of:      United States
                      Domiciled in:      United States
                       Year Born:        1974

   Copyright Claimant

               Copyright Claimant:       Bryan Glynn
                                         5318 Bob White Dr, Holiday, FL, 34690




   Rights and Permissions _______________________
                              Name:     Bryan Glynn
                              Email:    bryan@bgpictures.com
                          Telephone:    (727)946- I 000
                            Address:    5318 Bob White Dr
                                        Holiday, FL 34690

   Certification
                               Name:    Bryan E. Glynn
                                Date:   January 21, 2017


             Copyright Office notes:    Basis for Registration: Unpublished collection

                                                                                                            Page 1 of2
Case 2:20-cv-12616-SFC-EAS ECF No. 1, PageID.9 Filed 09/23/20 Page 9 of 25




                         Exhibit
                                   2
2/19/2020                                    La Aroma
             Case 2:20-cv-12616-SFC-EAS ECF No.       De Cuba – Capitol Cigar
                                                 1, PageID.10           Filed 09/23/20 Page 10 of 25
                                                                                                  (/search)



                                                          (/)


    Home (/)


   LA AROMA DE CUBA




     ()                                                                                            ()




        ()             ()             ()             ()         ()




         PRODUCT DESCRIPTION
         Model #: LADC NOBLE


         Availability: Sold Out



         Cigar Size: 6.5 x 52
                                                                                  Chat with us

         Noblesse (Box of 24)
https://capitolcigar.com/products/la-aroma-de-cuba                                                        1/4
2/19/2020                                   La Aroma
            Case 2:20-cv-12616-SFC-EAS ECF No.       De Cuba – Capitol Cigar
                                                1, PageID.11           Filed 09/23/20 Page 11 of 25




         Country:

         Wrapper: Connecticut Broadleaf                                       Strength:
         Filler: Nicaraguan
         Binder: Nicaraguan



                                                     FREE SHIPPING, FREE RETURNS.
                                                     View Our Return Policy




         Share                                                                                      




   RELATED PRODUCTS


   RECENTLY VIEWED PRODUCTS




    (/products/la-aroma-de-cuba-mi-amor)                           (/products/la-aroma-de-cuba)
       LA AROMA DE CUBA MI AMOR                                      LA AROMA DE CUBA (/PRODUCTS/LA-
       (/PRODUCTS/LA-AROMA-DE-CUBA-MI-                               AROMA-DE-CUBA)
       AMOR)




https://capitolcigar.com/products/la-aroma-de-cuba                                                         2/4
2/19/2020                                   La Aroma
            Case 2:20-cv-12616-SFC-EAS ECF No.       De Cuba – Capitol Cigar
                                                1, PageID.12           Filed 09/23/20 Page 12 of 25




                                                         FREE SHIPPING
                                                     Free shipping on orders over $500




                                                       S TO R E S P E C I A L S
                                                     Check out our current promotions




                                                     C U S TO M E R S U P P O R T
                                                        Need help with something?




   C A P I TO L C I G A R

   Contact Us (/pages/contact-us)
   Return Policy (/pages/shipping-returns)
   Terms & Conditions (/pages/terms-conditions)
   Privacy Policy (/pages/privacy-policy)


   I N F O R M AT I O N

   Your Account (/account)
   Track Your Order (/)
   FAQ (/)
   Have a Return? (/)
   Contact Us (/)


   S H O P BY

   Brands (/)
   Cigars (/)
   Lighters (/)
   Smoking Accessories (/)
   Vaporizers (/)
   E-Cig (/)
   E-Liquid (/)


   JOIN OUR NEWSLETTER

   Subscribe to our newsletter to get the latest updates and special offers direct to your inbox.



https://capitolcigar.com/products/la-aroma-de-cuba                                                    3/4
2/19/2020                                   La Aroma
            Case 2:20-cv-12616-SFC-EAS ECF No.       De Cuba – Capitol Cigar
                                                1, PageID.13           Filed 09/23/20 Page 13 of 25

      Email address




                                                                   (/)


                                                                                                


                                                           888.560.9063 (tel:888.560.9063)
                                     24625 Halsted Rd., Farmington Hills, Michigan, United States
       (https://www.google.com/maps/dir/Current+Location/24625 Halsted Rd., Farmington Hills, Michigan,
                                                                         United States)
                                   orders@capitolcigarmi.com (mailto:orders@capitolcigarmi.com)




                                                     Copyright © 2020 Capitol Cigar. All Rights Reserved (/)




                                                                                                               (http://plugdetroit.com/)




https://capitolcigar.com/products/la-aroma-de-cuba                                                                                         4/4
Case 2:20-cv-12616-SFC-EAS ECF No. 1, PageID.14 Filed 09/23/20 Page 14 of 25
Case 2:20-cv-12616-SFC-EAS ECF No. 1, PageID.15 Filed 09/23/20 Page 15 of 25




                          Exhibit
                                    3
Case 2:20-cv-12616-SFC-EAS ECF No. 1, PageID.16 Filed 09/23/20 Page 16 of 25




  April 21, 2020

  VIA EMAIL: orders@capitolcigarmi.com
  Mr. Maysem Sabagh
  Mr. Robert Sabagh
  VDC, Inc. dba Capitol Cigar
  24625 Halsted Rd.
  Farmington Hills, MI 48335

  Re: Glynn v. VDC, Inc. dba Capitol Cigar
      Our File No.: 00248-0029


  Dear Mr. Maysem Sabagh and Mr. Robert Sabagh,

  We are a law firm making a claim on behalf of our client. We know that this is
  reaching you during a difficult and trying time and that you may have more pressing
  concerns. We appreciate that responding to this letter may not be your
  priority. However, we must receive a response from you so that we know that you are
  taking this matter seriously, even if you need more time to hire a lawyer or report this
  claim to your insurance carrier. If we hear from you then we can work with you to
  understand your position and resolve our client’s claim. Please respond to us.

  We write on behalf of our client Bryan E. Glynn, a photographer, for purposes of
  resolving a case of copyright infringement against you by our client. This demand is
  privileged from disclosure pursuant to FRE Rule 408.

  Please provide this letter to your general liability insurance carriers or other providers
  of insurance that may cover this claim.

  Bryan E. Glynn (“Glynn”)
  Our client is an experienced professional photographer who makes a living from
  photography. Glynn is a master of lighting with extensive experience in using both
  natural light and flashes to get spectacular results in any environment. Glynn also is the
  founder of CigarObsession (at www.cigarobsession.com) and the producer of one of the
  most popular cigar video review YouTube channels.

  Over the years, Glynn has worked in different areas of photography including
  architecture, weddings, models, landscapes, concerts, sports, and tabletop. Glynn has
  won many awards, both local and National, and his photographs have been published
Case 2:20-cv-12616-SFC-EAS ECF No. 1, PageID.17 Filed 09/23/20 Page 17 of 25

  Mr. & Mr. Maysem & Robert Sabagh
  April 21, 2020
  Page 2


  in magazines and newspapers across the country. Glynn's work can be identified at a
  glance for its crisp almost 3D look without using HDR; instead he uses off camera flash
  for dimension and pop, especially in his product work, which produces incredible
  details and dimension that stand out like a fingerprint for clients.

  Glynn retains all copyrights to his photographs. Glynn licenses his copyrighted Works,
  such as the one in this case, for commercial use.

  In 2017, Glynn created the image entitled “151110ladcn0001”, hereinafter referred to as
  the “Work.”

  The Work at issue is shown below.




  Glynn registered the Work with the Register of Copyrights on January 21, 2017 and was
  assigned the registration number VAu 1-271-409, a copy of which is enclosed.

  Infringement by VDC, Inc. dba Capitol Cigar (“VDC”)
  The infringement at issue was identified on February 13, 2020. We have enclosed
  contemporaneous evidence of the infringement by VDC.

  You have employed our client's Work in at least the manner indicated in the evidence
  attached. Your unauthorized use commenced on at least the date indicated above. You
  are fully aware that the Work you used is our client's Work. No one from your company
  ever sought a license from our client to use the Work for any purpose.

  You have copied, displayed and distributed our client's Work without permission,
  license or consent. The use of a creator's photographic image without written consent or
Case 2:20-cv-12616-SFC-EAS ECF No. 1, PageID.18 Filed 09/23/20 Page 18 of 25

  Mr. & Mr. Maysem & Robert Sabagh
  April 21, 2020
  Page 3


  license violates the United States Code, Title 17, and The Copyright Act. The Copyright
  Act provides for entry of an injunction directing removal of the offending materials
  pending litigation. This letter shall serve as formal notice that you immediately cease
  and desist all unauthorized uses of our client's Work. Any such further uses shall be at
  your peril.

  If you possess a contract, license, agreement or writing on which you will rely for
  authorization of your use of our client's Work, please provide us with this evidence so
  we may avoid further controversy or litigation. Otherwise, we will be forced to assume
  that your use violated the law.

  Damages
  Copyright law provides several different elements of compensation to Glynn when a
  work is infringed or altered. Section 504 permits Glynn to recover actual damages plus
  “any additional profits of the infringer that are attributable to the infringement and are
  not taken into account in computing the actual damages,” or statutory damages of up to
  $150,000 per work infringed if the registration predated the infringement. Glynn can
  present both damages theories to the jury and select the higher award any time prior to
  entry of judgment.

  Academic studies have demonstrated that the use of good quality photographs more
  effectively market and advertise products and drive sales. Glynn's photographs are of
  the highest quality. Glynn's photographs are also scarce since he is one of the only
  sources of such quality photographs.

  Glynn's damages are not limited to what he would have agreed to license the Work for
  prior to the infringement. Rather, Glynn's actual damages will be measured by the fair
  market value of the photograph considering VDC’s use to sell and promote its business.
  Glynn's actual damages must be measured in light of VDC’s use of Glynn's high quality
  and unique Work.

  This is consistent with federal courts’ approach to broadly construing the term “actual
  damages” to favor victims of infringement. See, e.g., Davis v. Gap, Inc., 246 F.3d 152, 164
  (2d Cir. 2001). The fair market value approach for calculating damages is an accepted
  approach to valuing the defendants’ uses of photographs. See Leonard v. Stemtech Int'l,
  Inc., Nos. 15-3198, 15-3247, 2016 U.S. App. LEXIS 15565 (3d Cir. Aug. 24, 2016). In
  addition, Glynn can offer evidence of the actual cost to take the photograph infringed on
  a time and materials basis.

  Section 504 of the Copyright Act permits Glynn to recover actual damages plus “any
  additional profits of the infringer that are attributable to the infringement and are not
  taken into account in computing the actual damages.” Therefore, Glynn will also be
Case 2:20-cv-12616-SFC-EAS ECF No. 1, PageID.19 Filed 09/23/20 Page 19 of 25

  Mr. & Mr. Maysem & Robert Sabagh
  April 21, 2020
  Page 4


  entitled to VDC’s profits from the infringement, based upon the revenue VDC earned in
  connection with the use of Glynn's Work.

  Alternatively, Glynn could seek statutory damages for infringement in an amount of up
  to $30,000 per work infringed if the registration predated the infringement. There is also
  the possibility that a judge or jury could determine that VDC’s infringement was willful.
  If VDC’s infringement was shown to be willful, the statutory damage award would
  increase to an amount up to $150,000 per work infringed.

  Demand
  In order to determine how to proceed, please provide us with information and
  documents showing:

   1.    the full nature and extent of the use of our client's Work, in any and all formats;

   2.    representative copies in any and all tangible form and media in which our
         client's Work was incorporated or employed; and

   3.    the source of the Work.

  Upon receipt of this information we will consider and determine an appropriate amount
  required to be paid to our client in compensation.

  Please carefully consider this letter and the associated exhibits and provide them to your
  attorneys and insurance carriers. If we do not receive a response from you or a
  representative by May 5, 2020, we will take further steps to protect our client’s rights.
  We look forward to your prompt response.



  Sincerely,

  SRIPLAW




  Joel B. Rothman

  JBR/bmb
  Enclosures
    Case 2:20-cv-12616-SFC-EAS ECF No. 1, PageID.20 Filed 09/23/20 Page 20 of 25
Certificate of Registration
                  This Certificate issued under the seal of the Copyright
                  Office in accordance with title 17, United States Code,
                  attests that registration has been made for the work
                  identified below. The information on this certificate has        Registration Number
                  been made a part of the Copyright Office records.
                                                                                   VAu 1-271-409

                      4-4cr~
                      Acting United States Register of Copyrights and Director
                                                                                   Effective Date of Registration:
                                                                                   January 21, 2017




   Title

                        Title of Work:    Cigar Photographs


   Completion/Publication
               Year of Completion:         2017

   Author

                  •      Author:           Bryan Glynn
                  Author Created:          photograph
               Work made for hire:         No
                       Citizen of:         United States
                     Domiciled in:         United States
                      Year Born:           1974


   Copyright Claimant

              Copyright Claimant:          Bryan Glynn
                                           5318 Bob White Dr, Holiday, FL, 34690




   Rights and Permissions _______________________

                               Name:      Bryan Glynn
                               Email:     bryan@bgpictures.com
                           Telephone:     (727)946- I 000
                             Address:     53 18 Bob White Dr
                                          Holiday, FL 34690

  Certification

                                Name:     Bryan E. Glynn
                                  Date:   January 2 1, 20 I 7



            Copyright Office notes:       Basis for Registration: Unpublished collection


                                                                                                              Page 1 of2
2/19/2020                                    La Aroma
             Case 2:20-cv-12616-SFC-EAS ECF No.       De Cuba – Capitol Cigar
                                                 1, PageID.21           Filed 09/23/20 Page 21 of 25
                                                                                                  (/search)



                                                          (/)


    Home (/)


   LA AROMA DE CUBA




     ()                                                                                            ()




        ()             ()             ()             ()         ()




         PRODUCT DESCRIPTION
         Model #: LADC NOBLE


         Availability: Sold Out



         Cigar Size: 6.5 x 52
                                                                                  Chat with us

         Noblesse (Box of 24)
https://capitolcigar.com/products/la-aroma-de-cuba                                                        1/4
2/19/2020                                   La Aroma
            Case 2:20-cv-12616-SFC-EAS ECF No.       De Cuba – Capitol Cigar
                                                1, PageID.22           Filed 09/23/20 Page 22 of 25




         Country:

         Wrapper: Connecticut Broadleaf                                       Strength:
         Filler: Nicaraguan
         Binder: Nicaraguan



                                                     FREE SHIPPING, FREE RETURNS.
                                                     View Our Return Policy




         Share                                                                                      




   RELATED PRODUCTS


   RECENTLY VIEWED PRODUCTS




    (/products/la-aroma-de-cuba-mi-amor)                           (/products/la-aroma-de-cuba)
       LA AROMA DE CUBA MI AMOR                                      LA AROMA DE CUBA (/PRODUCTS/LA-
       (/PRODUCTS/LA-AROMA-DE-CUBA-MI-                               AROMA-DE-CUBA)
       AMOR)




https://capitolcigar.com/products/la-aroma-de-cuba                                                         2/4
2/19/2020                                   La Aroma
            Case 2:20-cv-12616-SFC-EAS ECF No.       De Cuba – Capitol Cigar
                                                1, PageID.23           Filed 09/23/20 Page 23 of 25




                                                         FREE SHIPPING
                                                     Free shipping on orders over $500




                                                       S TO R E S P E C I A L S
                                                     Check out our current promotions




                                                     C U S TO M E R S U P P O R T
                                                        Need help with something?




   C A P I TO L C I G A R

   Contact Us (/pages/contact-us)
   Return Policy (/pages/shipping-returns)
   Terms & Conditions (/pages/terms-conditions)
   Privacy Policy (/pages/privacy-policy)


   I N F O R M AT I O N

   Your Account (/account)
   Track Your Order (/)
   FAQ (/)
   Have a Return? (/)
   Contact Us (/)


   S H O P BY

   Brands (/)
   Cigars (/)
   Lighters (/)
   Smoking Accessories (/)
   Vaporizers (/)
   E-Cig (/)
   E-Liquid (/)


   JOIN OUR NEWSLETTER

   Subscribe to our newsletter to get the latest updates and special offers direct to your inbox.



https://capitolcigar.com/products/la-aroma-de-cuba                                                    3/4
2/19/2020                                   La Aroma
            Case 2:20-cv-12616-SFC-EAS ECF No.       De Cuba – Capitol Cigar
                                                1, PageID.24           Filed 09/23/20 Page 24 of 25

      Email address




                                                                   (/)


                                                                                                


                                                           888.560.9063 (tel:888.560.9063)
                                     24625 Halsted Rd., Farmington Hills, Michigan, United States
       (https://www.google.com/maps/dir/Current+Location/24625 Halsted Rd., Farmington Hills, Michigan,
                                                                         United States)
                                   orders@capitolcigarmi.com (mailto:orders@capitolcigarmi.com)




                                                     Copyright © 2020 Capitol Cigar. All Rights Reserved (/)




                                                                                                               (http://plugdetroit.com/)




https://capitolcigar.com/products/la-aroma-de-cuba                                                                                         4/4
Case 2:20-cv-12616-SFC-EAS ECF No. 1, PageID.25 Filed 09/23/20 Page 25 of 25
